DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment submitted on 12/14/2020 has been acknowledged. Claims 1-20 are cancelled and claims 21-45 are pending.

Priority
This application is a continuation of U.S. Patent Application No. 16/435,977 filed on June 10, 2019, which is a continuation of U.S. Patent Application No.15/090,888 filed on April 05, 2016, which claims benefit of priority to U.S. Provisional Patent Application No. 62/143,611 filed April 06, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 39-45 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19-25 of prior U.S. Patent No. 10,878,634 B2. This is a statutory double patenting rejection. The claims are shown below.
Instant Application
Patent No. 10,878,634 B2
39. A method of interaction using augmented reality, the method comprising: receiving, from a remote user, combined data comprising augmented reality (AR) coordinates, information of first 3D objects, and an encoded live video frame; updating a background image based on the encoded live video frame; updating a scene view according to the AR coordinates; updating positions and existence of the first 3D objects; loading 3D content from external storage; creating a first updated rendered view by combining the loaded 3D content and the background image; viewing the first updated rendered view on a device chosen from a group including a tablet, a mobile phone, a laptop computer, a head-mounted display, and a virtual-reality display; generating second 3D object information;
creating a second updated rendered view by combining the second 3D object information and the background image; returning, to the remote user, the second updated rendered view to the remote user; automatically analyzing, by a computer algorithm, the encoded live video frame to detect completion of a task in a predefined workflow; and automatically analyzing, by the computer algorithm, the encoded live video frame to detect a deviation from an expected state in the predefined workflow. 
40. The method of claim 39, wherein each step of the method is repeated for each task in the predefined workflow. 
41. The method of claim 39, further comprising recording metadata of the interaction. 
42. The method of claim 41, wherein the recorded metadata includes one or more of identities of the remote user and the local user, an elapsed time for completion of a task in an AR interaction, measurements of values related to the task in the AR interaction, check list items associated with the task in the AR interaction, and screenshots of the AR interaction. 
43. The method of claim 39, wherein operations of the method are performed in real time or in near-real time. 
44. The method of claim 39, further comprising transmitting between the local user and the remote user audio, video, or other data. 
45. The method of claim 39, wherein the second updated rendered view comprises an identification of an object depicted in the live video image and information about the identified object.


19. A method of interaction using augmented reality, the method comprising: receiving, from a remote user, combined data comprising augmented reality (AR) coordinates, information of first 3D objects, and an encoded live video frame; updating a background image based on the encoded live video frame; updating a scene view according to the AR coordinates; updating positions and existence of the first 3D objects; loading 3D content from external storage; creating a first updated rendered view by combining the loaded 3D content and the background image; viewing the first updated rendered view on a device chosen from a group including a tablet, a mobile phone, a laptop computer, a head-mounted display, and a virtual-reality display; generating second 3D object information; creating a second updated rendered view by combining the second 3D object information and the background image; returning, to the remote user, the second updated rendered view to the remote user; automatically analyzing, by a computer algorithm, the encoded live video frame to detect completion of a task in a predefined workflow; and automatically analyzing, by the computer algorithm, the encoded live video frame to detect a deviation from an expected state in the predefined workflow. 
 20. The method of claim 19, wherein each step of the method is repeated for each task in the predefined workflow. 
    21. The method of claim 19, further comprising recording metadata of the interaction. 
    22. The method of claim 21, wherein the recorded metadata includes one or more of identities of the remote user and the local user, an elapsed time for completion of a task in an AR interaction, measurements of values related to the task in the AR interaction, check list items associated with the task in the AR interaction, and screenshots of the AR interaction. 
    23. The method of claim 19, wherein operations of the method are performed in real time or in near-real time. 
    24. The method of claim 19, further comprising transmitting between the local user and the remote user audio, video, or other data. 
    25. The method of claim 19, wherein the second updated rendered view comprises an identification of an object depicted in the live video image and information about the identified object.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,878,634 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-38 are anticipated by claims 1-18 of Patent No. 10,878,634 B2.
Claims 21 and 32 are anticipated by claims 1 and 12 of Patent No. 10,878,634 B2. Claims 22-31 are anticipated by claims 2-11. Claim 33 is anticipated by claims 13 and 12. Claims 34-38 are anticipated by claims 14-18.


Allowable Subject Matter
Claims 21-38 would be allowable if they overcome the Double Patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not teach “viewing, by the local user, the generated first user-generated annotations, the identification of the identified object depicted in the live video image, and the received second user-generated annotations registered to the live video image according to the second AR coordinates; and receiving, from the remote user, an indication of automatically detected changes in the scene depicted in the live video image, the automatically detected changes in the scene corresponding to predetermined conditions, wherein the automatically detected changes in the scene include one or more of: addition or removal of a portion of an assembly depicted in the live video image, damage to an object depicted in the live video image, one or more sensor values matching or deviating from predetermined expected values, or a completed assembly matching a predetermined configuration, (in combination of other claimed feature)”, as presented in claims 21 and 33.
	Claims 22-32 and 34-38 would be allowable as they depend on claims 21 and 33 respectively.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674